Pee Curiam,
An abandonment of land appropriated by a municipality for public use cannot be established by proof merely of a failure for the time to use it, or of a temporary use of it not inconsistent with an intention to use it for the purpose for which it was taken, or another public purpose. The facts alleged in support of the averment of abandonment do not strengthen it. But there is a distinct averment of an actual abandonment of any intention to use the land for any public purpose. This we think was a sufficiently well pleaded abandonment to put the city to a defense. The order sustaining the demurrer and entering judgment for the defendant is reversed with leave to the defendant to answer.